DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 3/1/21 has been entered.  Claims 22-39 are pending.
2.	The IDS filed 3/1/21, 5/17/21, 5/10/22, 6/10/22 and 8/11/22 have been considered as indicated.  Note duplicative citations have been lined through.  JP 2009-118544 (IDS 5/10/22: No. 13) was not considered because a legible copy of the foreign document has not been provided (the document that was electronically submitted is corrupted).
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 35 and 36, the claims are unclear as to what the “two or more components or features” are relative to (i.e., components/features of what?).
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 25, 34 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripathi (US 2019/0288629).
A.	As per claim 22, Tripathi discloses pulsing an electric machine (motor) at a frequency that has been adjusted to take into account Noise, Vibration and Harshness (NVH) [0122- “the pulsing frequency for any particular motor is preferably selected appropriately considering both motor efficiency and NVH concerns and/or requirements that are relevant to the motors intended application(s)”].  Tripathi further discloses applications associated with vehicle propulsion [0007, 0110, 0112].  The “noise” contemplated above is necessarily associated with vehicle components (although the “cause” of the noise does not impose meaningful limitations on the method itself) and the adjustment to the frequency necessarily attempts to bring NVH into an acceptable condition.
B.	As per claim 25, as above whereby weight or load associated with the vehicle is taken into consideration [0007- weight of the vehicle].
C.	As per claim 34, as above whereby at least a gearbox (transmission) status is taken into consideration [0112- advantages of using transmission in conjunction with pulsed motor control].
D.	As per claim 37, as above whereby the electric machine may be embodied as a motor/generator for propulsion of an electric vehicle [0110].
6.	Claims 23, 24, 26-33, 35, 36, 38 and 39 are distinguishable over the prior art of record insofar as the adjustment of the frequency is based on various specific conditions and/or operating modes. 
Claims 23, 24, 26-33, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 35 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular:
● Bae et al. (US 9,007,013)- inverter control method for an eco-friendly vehicle which provides improvements obtained in terms of noise-vibration-harshness (NVH) performance; uses pulse width modulation (PWM).
● Chen et al. (Optimizing Electric Motor Controls with Dynamic Motor Drive)- directed to applicant’s Dynamic Motor Drive control technology and describes many of the features set forth in the instant application.  Provides background information only since the publication date appears to disqualify the document as “Prior Art” or at least it is the work product of the applicant of the instant application (Tula) falling within the one year grace period.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661